421 F.2d 181
UNITED STATES of America, Plaintiff-Appellee,v.Samuel BROWN, Defendant-Appellant.
No. 24144.
United States Court of Appeals Ninth Circuit.
December 22, 1969.

Robert J. Hirsh (argued), Tucson, Ariz., for appellant.
Ana Bowen (argued), Asst. U. S. Atty., Jo Ann D. Diamos, Asst. U. S. Atty., Richard K. Burke, U. S. Atty., Tucson, Ariz., for appellee.
Before MERRILL and WRIGHT, Circuit Judges, and BEEKS, District Judge*.
PER CURIAM:


1
The facts in this case are almost identical to those in United States v. Castle, 409 F.2d 1347 (9th Cir. 1969). Both involved rectal searches by customs inspectors. In both, the inspectors learned from reliable informants that the defendant was smuggling in heroin concealed in his rectal cavity. In both, a strip search of the defendant confirmed the informants' testimony. In both, the body cavity search was conducted by approved medical techniques, in a hospital, with as little pain and as little invasion of human dignity as is possible, given the nature of the search involved. The search was conducted on October 24, 1968.


2
We have concluded that under our precedents there was the necessary "clear indication" to justify the search, that the search was properly conducted, and that the conviction must be affirmed. Henderson v. United States, 390 F.2d 805 (9th Cir. 1967); Rivas v. United States, 368 F.2d 703 (9th Cir. 1966); cf. Blackford v. United States, 247 F.2d 745 (9th Cir. 1962).


3
Affirmed.



Notes:


*
 The Honorable William T. Beeks, United States District Judge for the Western District of Washington, sitting by designation